             Case 2:20-cv-00064-cr Document 29 Filed 07/30/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF VERMONT

AMY CONNELLY,
     PLAINTIFF,

vs.

CITY OF ST. ALBANS, VERMONT,                           Civil Action No. 2:20-cv-64
GARY TAYLOR,
JASON LAWTON,
ZACHARY KOCH,
MICHAEL FERGUSON
         DEFENDANTS.
                     STIPULATION REGARDING ACCEPTANCE OF SERVICE

         The plaintiff and defendants Jason Lawton, Gary Taylor, City of St. Albans and Zachary

Koch, by and through their respective counsel stipulate as follows:

      1. The complaint in this case was filed on May 4, 2020.

      2. Plaintiff intends to have defendants Lawton, Taylor, City of St. Albans and Koch

         personally served with the complaint and summons. In lieu of plaintiff incurring the

         expense of personal service, counsel for defendants have agreed to accept service by

         email.

      3. The parties understand there is an issue regarding timely service under Fed. R. Civ. P.

         Rule 4(m). The acceptance of the complaint and summons by defense counsel is not a

         waiver of the 90-day service required under Rule 4(m). Defendant may raise late service

         by way of an affirmative defense or motion, and plaintiff may seek relief from the Court

         as appropriate. Neither party is prejudiced by this stipulation.



                                                                                                    1
          Case 2:20-cv-00064-cr Document 29 Filed 07/30/21 Page 2 of 2




   4. Defendants Lawton, Taylor, City of Albans and Koch shall have 60 days from the date

       this stipulation is approved by the Court to answer or otherwise respond to the

       Complaint.

DATED at Rutland, Vermont, this 30th day of July, 2021.

JASON LAWTON
                                           By: /S/ Kaveh Shahi
                                                 Kaveh Shahi, Esq.
                                                 Cleary Shahi & Aicher P.C.
                                                 110 Merchants Row, Third Floor
                                                  Rutland, VT 05701
                                                  kss@clearyshahi.com
                                                  802-775-8800
DATED at Brattleboro, Vermont, this 30th day of July, 2021.

AMY CONNELLY
                                          By: /S/ Evan Chadwick
                                                Evan Chadwick, Esq.
                                                Chadwick & Spensley, PLLC.
                                                Counsel for Plaintiff
                                                136 High Street
                                                 Brattleboro, VT 05301
                                                 802-257-7161
DATED at Burlington, Vermont, this 30th day of July, 2021.


CITY OF ST. ALBANS
GARY TAYLOR                                 By: /S/ Michael Leddy
ZACHARY KOCH                                    Michael Leddy, Esq.
                                                McNeil, Leddy & Sheahan, PC
                                                271 S. Union Street
                                                Burlington, VT 05401
                                                mleddy@mcneilvt.com
                                                802-863-4531

SO ORDERED THIS ___ DAY OF ___________, 2021.


_____________________________




                                                                                            2
